      CASE 0:14-cr-00388-PAM-JSM Document 286 Filed 06/08/20 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 United States of America,                                     Crim. No. 14-388(1) (PAM)

                       Plaintiff,

 v.                                                     MEMORANDUM AND ORDER

 Brian Miranda-Ortiz,

                       Defendant.


       This matter is before the Court on Defendant Brian Miranda-Ortiz’s Petition for

Writ of Replevin and/or Return of Property under Fed. R. Crim. P. 41(g). Miranda-Ortiz

seeks the return of $196,000 in cash that he claims was seized from his residence and his

business at or around the time of his arrest, as well as two cell phones and a firearm.

BACKGROUND

       In late 2014, Defendant was indicted and ultimately pled guilty to conspiracy to

distribute methamphetamine. The Indictment sought the forfeiture of “any and all property

constituting, or derived from, any proceeds obtained directly or indirectly as a result of [the

criminal violations], and any and all property to be used, in any manner or part to commit

or to facilitate the commission of said violations including: $160,000 in U.S. currency.”

(Docket No. 16 at 4.) In January 2015, the Government filed a bill of particulars outlining

the cash it sought to forfeit from Miranda-Ortiz, in the total amount of $160,376.05, plus a

Glock firearm. (Docket No. 50.)

       In April 2015, Miranda-Ortiz entered a guilty plea in which he agreed to the
     CASE 0:14-cr-00388-PAM-JSM Document 286 Filed 06/08/20 Page 2 of 5



forfeiture of property connected to his offense. (Docket No. 76.) Three months later, the

Government filed a preliminary notice of criminal forfeiture for the firearm. The Court

entered a preliminary order of forfeiture as to the firearm in July 2015 (Docket No. 89),

and the firearm was finally forfeited in March 2016. (Docket No. 170.)

       The cash, however, was administratively forfeited through the Drug Enforcement

Administration’s (“DEA”) administrative procedures, pursuant to the Civil Asset

Forfeiture Reform Act (“CAFRA”), codified in part at 28 U.S.C. § 2465(b). Those

procedures are set forth in the Affidavit of Vicki L. Rashid, Forfeiture Counsel of the DEA.

(Docket No. 265.) They included direct notice to Miranda-Ortiz of the DEA’s intent to

forfeit the cash, by certified mail, return receipt requested, to his residence or his business

address, to his attorney, and to Miranda-Ortiz’s jail address, and the posting of notice on

Forfeiture.gov. In March and April 2015, after the notice period expired and having

received no claims to the cash, it was forfeited to the United States.

       The cell phones that were seized were not forfeited, either criminally or through

administrative procedures. The Government does not object to returning those cell phones

to Miranda-Ortiz once his postconviction proceedings are final.

       Miranda-Ortiz now claims that the cash, gun, and cell phones must be returned to

him because the Government did not establish the requisite connection between these items

and the offense to which he pled guilty. He also asserts that the failure to include the

forfeiture in the Court’s sentencing judgment means that the forfeiture did not comply with

due process or the rules governing forfeiture in the federal courts.



                                              2
     CASE 0:14-cr-00388-PAM-JSM Document 286 Filed 06/08/20 Page 3 of 5



DISCUSSION

       As an initial matter, the fact that the forfeitures at issue here are not specifically

included in the Court’s sentencing judgment is irrelevant to the legal analysis. The Court

entered a final judgment of forfeiture as to the Glock handgun a week before Miranda-

Ortiz’s sentencing. (Docket No. 171.) Thus, there was no reason to include that already

final forfeiture in Miranda-Ortiz’s sentencing judgment, because a completed criminal

forfeiture is considered part of the sentencing judgment.          See Fed. R. Crim. P.

32.2(b)(4)(A). Moreover, Miranda-Ortiz knew that the forfeiture would be considered part

of his criminal judgment because the Court’s preliminary forfeiture Order provided as such.

(Docket No. 89, ¶ 5.) Administrative forfeitures, which are by definition non-judicial, are

not part of the sentencing judgment.

A.     Administrative Forfeiture

       The only appropriate way for Miranda-Ortiz to challenge the administrative

forfeiture of the cash seized from him is by a motion to set aside the forfeiture pursuant to

18 U.S.C. § 983(e)(1) and (5). United States v. Croskey, 626 F. App’x 655, 656 (8th Cir.

2015). The Court construes the instant Petition as such a challenge. But a motion under

§ 983(e) may challenge only whether the DEA “provided adequate notice of the

administrative forfeitures.” Id. It cannot “challenge the merits of the administrative

forfeiture actions.” Id. In other words, this Court is without jurisdiction to review the

merits of Miranda-Ortiz’s challenge to the administrative forfeitures. See Valderrama v.

United States, 417 F.3d 1189, 1196 (11th Cir. 2005) (federal courts lack jurisdiction to



                                             3
     CASE 0:14-cr-00388-PAM-JSM Document 286 Filed 06/08/20 Page 4 of 5



review merits of administrative forfeiture; review is limited to determining whether agency

followed proper procedural safeguards).

       Miranda-Ortiz’s reply memorandum does not take issue with the procedures the

DEA followed in administratively forfeiting the cash seized from him. The Court has

examined those procedures and finds that the DEA provided Miranda-Ortiz with sufficient

notice before the administrative forfeiture of the cash. See Nunley v. Dep’t of Justice, 425

F.3d 1132, 1137-40 (8th Cir. 2005) (notice sent by certified mail to facility where potential

claimant is incarcerated is a rebuttable presumption that notice was adequate). Miranda-

Ortiz’s challenge to the administrative forfeiture is denied.

       Miranda-Ortiz also argues that administrative forfeiture procedures violate the

separation of powers and are thus unconstitutional. But no court, either in this Circuit or

outside it, has so held. And indeed, both administrative and criminal forfeiture are

legislatively created mechanisms to enforce the criminal laws. There is no separation-of-

powers issue with administrative forfeitures, and Miranda-Ortiz’s contention on this point

is without merit.

B.     Criminal Forfeiture

       The forfeiture of the Glock firearm was accomplished pursuant to 21 U.S.C.

§ 853(a), 18 U.S.C. § 924(d)(1), and 28 U.S.C. § 2461(c). (See Docket No. 89, ¶ 2.) The

Rules provide a mechanism to challenge the seizure of property in a criminal investigation,

but that mechanism does not extend to property that has been forfeited. Fed. R. Crim. P.

41(g); see also United States v. Hunt, No. 14cr314(4), 2016 WL 8970339, at *2 (D. Minn.

Dec. 16, 2016) (Kyle, J.) (Defendant whose property is forfeited “lacks the lawful

                                              4
     CASE 0:14-cr-00388-PAM-JSM Document 286 Filed 06/08/20 Page 5 of 5



entitlement to the [property] that is required for him to prevail” on a Rule 41(g) motion.).

Moreover, any challenge to the nexus between the forfeited property and the crime, such

as that Miranda-Ortiz raises here, is properly brought in a direct appeal, not in a

postconviction proceeding such as this Motion. See Hunt, 2016 WL 8970339, at *2 (citing

cases). Miranda-Ortiz may not challenge merits of the firearm’s forfeiture under Rule

41(g).

CONCLUSION

         As noted, the Government has no objection to returning the two cell phones to

Miranda-Ortiz at the conclusion of his postconviction proceedings. Thus, once Miranada-

Ortiz has exhausted his postconviction challenges, the cell phones may be returned to his

designated representative pursuant to DEA procedures.

         Accordingly, IT IS HEREBY ORDERED that:

         1.       Defendant’s Petition for Writ of Replevin and/or Return of Property (Docket

                  No. 261) is GRANTED in part and DENIED in part;

         2.       Defendant’s Petition is DENIED as to the administratively forfeited cash and

                  the criminally forfeited Glock firearm; and

         3.       Defendant is entitled to the return of the two Samsung Galaxy cell phones at

                  the conclusion of his postconviction proceedings and pursuant to the DEA’s

                  procedures for such return.


Date:         June 8, 2020
                                                       s/Paul A. Magnuson
                                                    Paul A. Magnuson
                                                    United States District Court Judge
                                                5
